Citation Nr: 0510290	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-23 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for a service-connected 
scar of the right side of the neck, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1985 to May 
1988.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from February 2002 and October 2002 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDING OF FACT

The veteran's service-connected scar on the right side of his 
neck is manifested by a visible scar of approximately 4.7 
centimeters (cm.) in length and well-healed, slightly darker 
than the surrounding tissue, with slight tenderness upon 
touch, smooth texture, and with no adherence, ulceration, 
skin "break down," elevation, depression, underlying tissue 
loss, inflammation, edema, keloid formation, or 
disfigurement, and does not result in limited range of 
motion.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the service-connected scar of the right side of 
the neck, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7804 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in July 2001 and September 2003 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was scheduled for him in August 2001, to which the 
veteran failed to report.  A subsequent VA examination of the 
veteran's scar was accorded him in September 2002.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
a statement of the case and two supplemental statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2004).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Although the regulations do not give 
past medical reports precedence over current findings, the 
Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Id.; 
Powell v. West, 13 Vet. App. 31, 34 (1999).

Service medical records show that the veteran was treated for 
an abscess on the right side of his neck in August 1985.  He 
underwent a surgical incision and drainage.  The wound was 
allowed to heal, internally to externally, and the veteran 
was returned to full duty a few weeks later.  There is no 
residual treatment for this procedure recorded in the 
veteran's service medical records.

VA outpatient treatment records show that the veteran sought 
treatment for pain on motion of the neck in May 2000.  He 
indicated that the pain "comes and goes," but within the 
month prior to treatment, the pain did not "go away."  The 
veteran reported that heat relieved the pain.  The veteran 
also reported that he had been experiencing numbness and a 
"tingling sensation," but the location of these sensations 
was not identified in the report.  The veteran reported pain 
around his neck scar.  The veteran denied pain or difficulty 
on swallowing.  He denied ear pain and neck swelling.  The 
examiner diagnosed the veteran with an upper respiratory 
infection and prescribed an antibiotic.

At the beginning of August 2000, the veteran again complained 
of pain and neck stiffness.  He indicated that he had been 
experiencing the pain and stiffness for approximately two to 
six days, and that it was worse when raising his right arm 
and upon neck movement.  He reported that this limited his 
work at the post office.  He denied pain medication and 
trauma.  Upon physical examination, the veteran's right 
shoulder was tender, but he had full passive range of motion 
in his right arm, and reported pain in his neck on motion.  
The veteran's scar was observed with no redness or swelling.  
His glands were noted to be of equal size, but the right glad 
was tender on palpation.  A tender soft tissue mass of 
approximately one to two cm. was noted below the right 
submandibular gland, "most likely represent[s] a lymph 
node."  No other abnormalities were appreciated, and the 
neck was supple.  The examiner diagnosed the veteran's 
condition as left neck muscle strain, prescribed pain 
medication, and instructed the veteran not to work that day.

Approximately one month later, at the end of August 2000, the 
veteran complained of right neck and shoulder pain, including 
stiffness, for "several days."  He reported working at the 
post office lifting trays.  The veteran's condition was 
diagnosed as muscle strain and he was prescribed a pain 
medication, instructed to apply heat "as desired," and 
restricted from heavy lifting for seven weeks.

At the end of September 2000, the veteran complained of 
constant pain since his 1985 neck abscess procedure, but 
indicated that it was worse the day of the examination, and 
that it was worse with changes in weather.  He reported 
taking a muscle relaxant for pain.  He denied fever, chills, 
left arm and leg problems, loss of bladder and bowel 
functions, and shooting pains down his right arm.  Upon 
examination, the veteran showed a weakness with "flex test" 
of elbow, internal rotation, and abductors and adductors.  
The veteran was able to shrug shoulders.  There was no 
palpable muscle tension in the shoulder.  The veteran 
reported he was "unsure of cite (sic)" of weakness in his 
right arm "since it is so diffusive."  No diagnosis was 
provided; however, the recorded plan was to assess the 
veteran's cervical spine, prescribe medication, follow up 
with the veteran's primary care physician, and "give work 
excuse."

A mid-October 2000 treatment report shows that the veteran 
again sought treatment.  At this time, however, the veteran 
was noted to be "requesting release to return to work."  
The veteran reported that the right shoulder had improved 
since the previous examination.  The diagnosis was recorded 
as a "sprain."  The veteran was instructed to work as 
tolerated.

A December 2000 treatment note shows that the veteran sought 
treatment for "throbbing right neck area in old surgical 
site from abscess drainage," and that this sensation 
"started recently," and "may be due to cold weather 
increase with head movement."  The veteran described a 
"burning sensation" since the procedure was done in 1985.  
He reported that this condition affected his work at times 
and that, on some occasions, he had a productive cough of 
"light yellow" sputum.  The veteran reported that the pain 
at his scar was "more frequent" than it used to be.  Upon 
physical examination, nothing abnormal was detected in the 
veteran's areas of complaint.  The veteran's neck was supple 
with an approximated two-cm. scar at the right upper neck 
with "associated light tender paresthesias."  There was no 
swelling.  The veteran denied taking any current medications.  
The examiner's diagnostic impression was of a right neck scar 
with paresthesias, "probably related to superficial . . . 
drainage of scar for previous [incision and drainage]."  The 
veteran was prescribed Ibuprofen.

Approximately two weeks later, the veteran returned for a 
follow-up appointment and complained of back pains.  He 
reported taking no medications.  The veteran "self-reported 
degenerative disc disease."  He reported lower back pain 
with acute onset while shoveling snow.  The veteran was 
diagnosed with low back strain and prescribed two pain 
medications, told to use heat, and instructed to stay mobile.  
There were no complaints related to the veteran's neck upon 
this visit.  In February 2001, the veteran was treated for 
acute sinusitis.  He reported taking no medications.  He made 
no complaints related to his neck.


In mid-March 2001, the veteran sought treatment for neck pain 
"[times] several days."  He reported that the right side of 
his neck was "very tender."  The area on the right side of 
the neck was noted to be "slightly swollen."  The veteran's 
condition was recorded as "neck muscle strain," and he was 
prescribed a topical cream and an oral medication.

Approximately eight months after his last neck-related 
treatment, the veteran sought treatment for a painful lump on 
the right side of his neck in November 2001.  He reported 
that he had first noticed this lump three weeks prior to the 
appointment and that it was "progressively getting worse."  
He reported a productive cough with "white mucus" for one 
week.  The veteran also complained of tooth pain.  He 
reported that he had a fever without night sweats, and that 
he "does get pain in the neck area on and off since the 
surgery," and that the "pain tends to renew in colder 
weather."  The veteran indicated that the last flare-up was 
"about 1 1/2 months ago," and that "episodes typically last 
3-4 days."  He denied a sore throat or difficulty 
swallowing.  Upon physical examination, nothing abnormal was 
detected.  There was no sign of infection, no nasal drainage, 
and no sinus tenderness.  The veteran's neck was supple.  His 
surgical scar was observed and noted as "tender and 
moveable."  There was no swelling or discoloration.  The 
veteran's condition was diagnosed as "neck pain," he was 
prescribed an oral medication, and was instructed to return 
in two weeks if symptoms persisted or if the lymph nodes got 
larger.

Upon VA examination in September 2002, the veteran reported 
that the pain from his scar was a "9" on a 10-point scale, 
and that the pain usually occurred twice a week lasting up to 
three days at a time.  He reported that the pain increased 
"when the weather changes."  The veteran stated that 
"cold" affects his neck and that when he moved his jaw or 
turned his head, the pain increased.  The pain was described 
as "needles in his neck up to his jaw."  The veteran 
reported that his job at the post office required him to 
"lift and turn frequently."  The veteran indicated that he 
had not told his private physician about his neck pain.  He 
reported that he had used Capsaicin cream on his neck, but 
that it burned.  He also reported having been prescribed 
three different oral medications.

Upon physical examination, the veteran's 4.7-cm. scar was 
noted to be "slightly darker than the surrounding tissue."  
The veteran complained of tenderness when the scar was 
touched.  There was no evidence of adherence and the texture 
was smooth.  There was no evidence of ulceration or skin 
breakdown, and no evidence of depression of the scar or 
underlying tissue loss.  There was no inflammation, edema, 
keloid formation, or any disfigurement.  The veteran had full 
range of motion in his neck.  The diagnosis was "[t]ender 
right lateral neck scar."

The veteran's service-connected neck scar is currently 
assigned a 10 percent evaluation.  The regulatory criteria 
for skin disorders were changed during the course of the 
appeal, effective August 30, 2002.  See 38 C.F.R. § 4.118, as 
amended by 67 Fed. Reg. 49590-49599 (July 31, 2002).  Thus, 
the regulation as it existed prior to the change is 
applicable for the period prior to August 30, 2002, and the 
revised regulation is applicable from August 30, 2002 
forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the previous rating criteria, Diagnostic Code 7800 
provided that scars were to be rated based on the degree of 
disfigurement of the head, face, or neck, with a 
noncompensable rating was warranted with slight 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  A 10 percent rating was warranted with moderate 
disfigurement.  Id.  A 30 percent rating was warranted with 
severe disfigurement, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  Id.  
However in this case, there is no evidence that the veteran's 
neck scar resulted in moderate or severe disfigurement, as 
the surgical scar prior to August 2002, was not swollen, 
discolored, or disfiguring.

Additionally, Diagnostic Code 7804 under the previous 
criteria provided that a 10 percent evaluation was for 
assignment for scars that objectively demonstrated tenderness 
and pain.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
This was the maximum evaluation under Diagnostic Code 7804.  
As light tenderness, pain, and parasthesias was noted prior 
to August 2002, a 10 percent evaluation was assigned.  

Under the previous regulations, Diagnostic Codes 7801 and 
7802 are not applicable as the scar is not the result of 
second or third degree burns.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802 (2002).  A maximum of 10 percent is 
assignable for scars that are superficial, poorly nourished, 
with repeated ulceration under the provisions of Diagnostic 
Code 7803, and therefore an increased rating is not available 
under this diagnostic code.  Likewise, as the veteran's 
service-connected neck scar does not result in limitation of 
motion, a rating in excess of 10 under the provisions of 
Diagnostic Code 7805 is not warranted.

Subsequent to August 2002, under the revised rating criteria 
provided by Diagnostic Code 7804, superficial scars that are 
painful on examination are assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  This is the 
maximum evaluation assignable under Diagnostic Code 7804.  
Accordingly, a rating in excess of 10 percent based on pain 
is not possible under the current version of Diagnostic Code 
7804.  It is important to emphasize that the Rating Schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

Under the revised rating criteria provided by Diagnostic Code 
7800, scars are evaluated based on disfigurement of the head, 
face, or neck and a rating of 10 percent is warranted with 
one characteristic of disfigurement.  Id. at Diagnostic Code 
7800 (2004).  A rating of 30 percent is warranted with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  Id.  A 50 percent rating is warranted for a 
skin condition with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  Id.  An 80 
percent rating is warranted for a skin condition with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  Id.  The new criteria 
include a list of eight characteristics of disfigurement of 
the head, face, and neck.  Id.  


Under Note (1) of Diagnostic Code 7800, the eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are:  (1.) Scar of 5 or more inches 
(13 or more centimeters (cm.)) in length; (2.) Scar at least 
one-quarter inch (0.6 cm.) wide at widest part; (3.) Surface 
contour of scar elevated or depressed on palpation; (4.) Scar 
adherent to underlying tissue; (5.) Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6.) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7.) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) Skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

The medical evidence subsequent to August 2002, the veteran's 
4.7-cm. scar was reported as "slightly darker than the 
surrounding tissue."  However, the examiner found no 
evidence of adherence, elevation or depression of the scar, 
hypo- or hyperpigmentation, abnormal skin texture, or 
underlying tissue loss.  In accordance with the revised 
rating criteria under Diagnostic Code 7800, as the objective 
medical evidence fails to indicate that the veteran's neck 
scar is disfigured as delineated in Diagnostic Code 7800, a 
rating in excess of 10 percent is not warranted under the 
current version of Diagnostic Code 7800.  

Additionally, as Diagnostic Code 7801 specifically excludes 
scars of the head, face, or neck, a rating in excess of 10 
percent for the veteran's neck scar is not available under 
this diagnostic code.  The veteran's neck scar objectively 
causes no limitation of motion, causes no limitation of 
motion in an area exceeding 6 square inches (39 sq. cm.), it 
is not associated with underlying soft tissue damage, and is 
not unstable; accordingly, a rating in excess of 10 percent 
is not available under the provisions of Diagnostic Codes 
7802, 7803, and 7805.  38 C.F.R. § 4.118, Diagnostic Codes 
7802, 7803, 7805 (2004).  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected scar presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2004); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's service-connected 
scar markedly interferes with employment beyond that 
contemplated in the assigned rating, warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  The 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 10 percent is provided for certain 
manifestations of the service-connected neck scar but the 
medical evidence reflects that those manifestations are not 
present in this case.  Therefore, in the absence of such 
factors, the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

Accordingly, the Board finds that an evaluation in excess of 
10 percent for the veteran's service-connected right neck 
scar under either the former or the revised regulations is 
not warranted.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for a scar of the right side of the neck 
is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


